                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION



MELANIE THOMAS                                                               PLAINTIFF


v.                           NO. 3:18-cv-00063 PSH


NANCY A. BERRYHILL, Acting Commissioner                                  DEFENDANT
of the Social Security Administration



                                     JUDGMENT


      Pursuant to the Memorandum Opinion and Order entered this day, judgment is

entered for the Acting Commissioner of the Social Security Administration.

      IT IS SO ORDERED this 20th day of February, 2019.




                                              UNITED STATES MAGISTRATE JUDGE
